--------------------------------------------------------------------------------


Exhibit 10.1
 
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made and entered into this 9th day of
December 2008 by and between Sunil Y. Widge, PhD (“Consultant”) of 97
Frederickville Road, Mertztown, Pennsylvania 19539 and Carpenter Technology
Corporation (“Carpenter”), a Delaware corporation that maintains its principal
place of business in Reading, Pennsylvania
 
Recitals
 
WHEREAS, Consultant has been employed for many years by Carpenter in management
and executive posts, including service as Carpenter’s Chief Technology Officer;
and
 
WHEREAS, Consultant has elected voluntarily to retire from his position as
Senior Vice President and Chief Technology Officer, effective January 31, 2009;
and
 
WHEREAS, Carpenter recognizes that Consultant possesses certain knowledge,
information, experience and personal and business relationships that may be
valuable alternatively to Carpenter or, if he is lured elsewhere, to persons or
businesses that compete with Carpenter in trade or commerce; and
 
WHEREAS, the parties, for their mutual convenience and to facilitate their
respective goals and objectives, desire to, and will, enter into a written
agreement that will extend their relationship beyond the period of Carpenter’s
actual employment of Consultant.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises detailed
below, the parties agree as follows:
 
Services
 
 
1.
The Consultant shall continue to work as an at will employee of Carpenter until
January 31, 2009.  Consultant shall continue to hold the title of “Senior Vice
President and Chief Technology Officer” and his salary, benefits and other
compensation terms shall not be altered by Carpenter during that
period.  Effective January 31, 2009, Consultant shall voluntarily retire as an
active employee of Carpenter and he may seek retirement benefits under one or
more of the existing Carpenter retirement plans.  Carpenter shall accept
Consultant’s retirement notice on that occasion and, if asked and if Consultant
qualifies at the time, it shall facilitate Consultant’s retirement under one or
more of its existing retirement plans.  On the occasion of his retirement,
Carpenter shall immediately accelerate the vesting of Consultant’s existing
restricted stock interests in accordance with the terms of the plans and
agreements that govern or affect those equity interests.  The parties
specifically recognize and agree that certain stock options that were granted to
Consultant during June 2008 shall lapse and become null, void and unenforceable
on that occasion because Consultant has not satisfied an employment term
predicate.

 
- 1 -

--------------------------------------------------------------------------------


 
 
2.
Beginning on the date he executes this Agreement and continuing until the date
he voluntarily resigns or retires, Consultant shall report to its Chief
Executive Officer and to other Carpenter executives designated by her.  The
terms and conditions of Consultant’s employment relationship with Carpenter will
not change if he complies fully throughout this period with the Code of Conduct
applicable to all Carpenter employees.  If Consultant violates any material term
of the Code of Conduct, Carpenter may discipline him, it may terminate
Consultant as an employee, and it may then unilaterally declare all or any of
the terms of this Agreement null, void and unenforceable.  If Consultant
complies fully with the terms of Carpenter’s Code of Conduct during this period,
he shall be permitted to retire as detailed above and, if he is eligible under
existing plans, he may collect retirement benefits at that time or, if
appropriate, at a later date.

 
 
3.
Beginning on February 1, 2009 and continuing through January 31, 2012,
Consultant shall become an independent contractor who may use the title “Chief
Technology Officer Emeritus” in ways that will not mislead the public concerning
his actual status as an independent contractor and who will serve Carpenter, and
its affiliates and subsidiaries, exclusively in the following roles:

 
 
a.)
He will assist Carpenter and members of its leadership team in all matters
reasonably related to the analysis, evaluation and actual acquisition of other
businesses or business interests or business relationships; and

 
 
b.)
He will provide technical consulting services to Carpenter; and

 
 
c.)
He will, as requested, represent Carpenter and its interests in industry or
technical organizations, associations or groups; and

 
 
d.)
He shall accept such other assignments as the Carpenter Chief Executive Officer
may from time to time deliver to him, if they reasonably relate to any job he
held while employed by Carpenter.

 
Consultant shall not accept any other job, appointment (public or private) or
any paid or unpaid consulting relationship during this term without first
obtaining Carpenter’s written consent, which shall not be unreasonably withheld
if any opportunity does not conflict with Carpenter’s business interests or the
Consultant’s ability to perform under this Agreement.  Throughout this period,
Consultant shall work on Carpenter assignments no less than an average of eighty
hours per month throughout the period of his consultancy, namely from February
1, 2009 through the end of this Agreement.  He shall present a written summary
of his hours and tasks to Carpenter at the end of each quarter.  Carpenter shall
assign Consultant suitable space within its facilities for use throughout the
term of this Agreement.  (It is not expected that Consultant always will work
while he is physically present at a Carpenter facility; it is expected that he
occasionally will work elsewhere on Carpenter projects.)  Upon request,
Carpenter shall deliver to Consultant sufficient supplies and equipment to
perform tasks assigned to him under, or in connection with, this
Agreement.  These items will be delivered to Consultant with the understanding
that they will be used only in connection with his work for Carpenter; that
these items shall remain Carpenter’s property; and that he has no proprietary
interests in them.
 
- 2 -

--------------------------------------------------------------------------------


 
Term
 
 
4.
Unless terminated earlier as detailed elsewhere in this text, the work and
consulting terms of this Agreement shall not terminate or end before January 31,
2012.  Carpenter’s obligations to make these payments to Consultant shall
continue until any termination of this Agreement.  Carpenter will be relieved of
this obligation only if it a) properly terminates this Agreement as detailed
below; b) if the Consultant becomes permanently disabled and is not able to
perform the duties required by this Agreement; or c) if the Consultant dies.

 
Consideration
 
 
5.
Carpenter shall pay Consultant a total of One Million Five Hundred Seventy-Five
Thousand United States Dollars (US$1,575,000) throughout the term of this
Agreement for his services as an independent contractor.  This sum shall be made
in the following installments.  First, Carpenter shall pay Three Hundred Thirty
Thousand Dollars ($330,000) to him no later than February 1, 2009.  Thereafter,
Carpenter shall pay him Thirty-Five Thousand Five Hundred Seventy-One Dollars
(US$35,571) on the last business day of each month for thirty-five months
commencing during March 2009.  Consultant promises to pay all federal, state or
local income taxes related to these revenues, and he promises to indemnify,
defend and hold Carpenter harmless if his timely failure to do so causes
Carpenter any actual or threatened liability.  Consultant also may recover from
Carpenter all expenses reasonably incurred by him in connection with his
assigned duties.  With the exception of secretarial services, Consultant will be
reimbursed for out-of-pocket expenses in the same ways, and at the same rates,
as persons who hold the title “Senior Vice President” or the equivalent at the
time the expense actually is incurred by Consultant.  Consultant may not recover
from Carpenter any expenses associated with secretarial or administrative
support or related expense.  Carpenter may require Consultant to produce
acceptable evidence of an expense before any reimbursement will be made to him.

 
- 3 -

--------------------------------------------------------------------------------


 
 
6.
In addition to the monthly cash consideration and for the duration of this
Agreement, Carpenter will provide medical and prescription benefits to
Consultant and eligible family members according to the same terms and
conditions that those benefits are provided to active senior members of the
Carpenter team.

 
Consultant’s Promises
 
 
7.
Throughout the term of this Agreement, and for a three year period following its
termination for any reason, Consultant shall not, directly or indirectly:

 
 
a.)
Cause, induce or encourage any employee to leave his or her employment with
Carpenter or any of its affiliates or subsidiaries; or

 
 
b.)
Hire any person who was an employee of Carpenter or any of its subsidiaries or
affiliates as of the date of his termination, except he may hire any person
whose employment was terminated involuntarily by Carpenter, provided that person
was not terminated for cause; or

 
 
c.)
Cause, induce or encourage any customer, licensee or other business relation to
cease or reduce its level of business activity with Carpenter; or

 
 
d.)
Affirmatively encourage any person or entity reasonably to conclude that he is a
Carpenter employee following his retirement or in connection with the use of the
title “Chief Technology Officer Emeritus.”

 
 
8.
Consultant acknowledges that Carpenter and its subsidiaries and affiliates are
engaged in extremely competitive specialty alloys, powdered metal products or
titanium businesses throughout the world.  Based on this recognition and other
considerations, Consultant promises and agrees that, throughout the term of this
Agreement and for three years after its termination for any reason, he will not
engage, directly or indirectly, in any business or activity that competes in
trade or commerce with Carpenter or any of its affiliates or subsidiaries.  This
restriction on Consultant’s ability to compete with Carpenter or any of its
affiliates or subsidiaries is restricted to those places where Carpenter or any
of its affiliates or subsidiaries actually does business and to those places
where those enterprises actively seek to do business at the time of the activity
contemplated by Consultant or persons associated with him.

 
 
9.
If any court of competent jurisdiction concludes that either the duration or
scope of the restrictions established by paragraph 8 are not enforceable, the
parties agree that the court may modify those terms to impose the maximum term
or scope allowable under the applicable law.

 
- 4 -

--------------------------------------------------------------------------------


 
 
10.
If Consultant commits a material breach of paragraphs 8 or 12, Carpenter may
seek and obtain any remedy available under law in a court of law or
equity.  Because the parties recognize and agree that any material breach of
paragraphs 8 or 12 will cause Carpenter or any of its affiliates or subsidiaries
irreparable harm, Carpenter may seek specific performance or injunctive relief
against Consultant if the latter betrays his promises.  The parties agree that
the proper venue to address and resolve any material breach of this Agreement,
whether it is based on paragraph 8, paragraph 12 or any other part of the text,
shall be a court of competent jurisdiction located in Berks County,
Pennsylvania.  The parties consent to the personal jurisdiction of this court
for this purpose and each shall refrain from objecting to the court’s exercise
of personal jurisdiction over the parties.

 
Property Interests
 
 
11.
All materials or tangible or intangible property interests created, directly or
indirectly and regardless of form, as a result of Consultant’s efforts or
involvement following the execution of this Agreement shall become solely the
property of Carpenter.  These property interests shall each be considered a work
made for hire on behalf of Carpenter.  To the extent any person makes a claim
that these property interests are not valid works for hire, then Consultant
shall assign to Carpenter all interests he or his estate may claim, and he shall
assist Carpenter in resisting similar claims made by others.  If, following the
express and timely consent of Carpenter, Consultant accepts an engagement with
another person or entity and, during the course of the engagement, creates or
participates in the creation of certain tangible or intangible property
interests, then Carpenter shall not have any interests in that property if
a) Consultant did not use, or cause others improperly to use, any Carpenter
employee, resource or facility (as described in paragraph 3 or otherwise) to
advance or facilitate the development of any aspect of that property interest;
or b) Consultant failed to obtain timely written consent from Carpenter to
pursue the engagement; or c) Consultant failed diligently to separate activities
associated with the engagement from his obligations, duties and responsibilities
to Carpenter under this Agreement.

 
 
12.
During the term of this Agreement and for three years following its termination
for any reason, Consultant shall protect from unauthorized disclosure all of
Carpenter’s trade secrets, confidences and proprietary information, including
those owned or controlled by Carpenter’s affiliates and subsidiaries.  The
parties recognize and agree that Consultant will be exposed regularly to
Carpenter’s trade secrets, confidences and proprietary information, and that
Carpenter and its affiliates and subsidiaries have lawful rights to expect that
Consultant will not knowingly, recklessly or negligently make or facilitate any
unauthorized disclosure of this information to any other person or entity.  The
parties also acknowledge that Carpenter and its affiliates and subsidiaries will
suffer irreparable harm if Consultant makes any unauthorized disclosure of its
trade secrets, confidences or proprietary information.

 
- 5 -

--------------------------------------------------------------------------------


 
Liability
 
 
13.
Consultant promises at all times to exercise due care while performing his
duties under this Agreement.  If Consultant deliberately, or as a result of his
failure to exercise due care, causes personal injury, injury to property, or
losses of any kind while performing services called for or required by this
Agreement, he shall indemnify, defend and hold Carpenter or any of its
affiliates or subsidiaries harmless from any and all damage, liability or loss
that resulted from his misconduct.

 
Compliance with Law
 
 
14.
Consultant promises at all times to comply with the requirements of law while
performing services that are called for or required by this Agreement wherever
he is required to appear and perform his assignments.  Without limiting the
generality of this declaration and its broad geographic reach, Consultant shall
comply always with the Foreign Corrupt Practices Act, any laws related to export
compliance, any laws concerning the control or regulation of a publicly traded
company, among other laws or regulation existing in the United States and
elsewhere.

 
Termination by Carpenter
 
 
15.
Carpenter may terminate this Agreement upon five days written notice to
Consultant for any of the following reasons.  It may terminate this Agreement
if: a) Consultant violates any portion of Carpenter’s Code of Conduct for its
employees, a publication that Carpenter may periodically change or amend; or b)
Consultant is convicted of a felony offense; c) Consultant’s permanent physical
or mental disability that renders him unable to perform any of his duties under
this Agreement; d) Consultant’s death; d) Consultant’s material breach of any
term of this Agreement; or e) any act by Consultant, whether if results in a
conviction or a judicial determination of wrongdoing or not, that constitutes
fraud, deceit, dishonesty or willful malfeasance; or f) the insolvency or
bankruptcy of the Consultant.  If this termination occurs after any payments are
made under this Agreement, Carpenter’s duty to make additional payments to
Consultant or his representatives shall immediately cease.

 
- 6 -

--------------------------------------------------------------------------------


 
Termination by Consultant
 
 
16.
Consultant may terminate this Agreement upon five days written notice to
Carpenter for any of the following reasons.  He may terminate this Agreement if
a) Carpenter or any of its affiliates or subsidiaries commits a material breach
of any term of this Agreement; b) if Carpenter fails to make timely payment of
any sum due him for his work or to reimburse him for his legitimate expenses; c)
if Carpenter repeatedly asks Consultant to perform duties or tasks that would be
unlawful or unreasonably would expose him to personal risk or significant
financial risk; or d) the insolvency or bankruptcy of Carpenter.  If the basis
for termination rests on subparagraphs a), b) or c) Consultant’s eligibility for
medical and prescription benefits for the balance of the contract term shall not
be affected, and Consultant may seek money damages for a material breach as
provided by law.  In the event Consultant properly terminates his obligations
under this Agreement in accordance with this paragraph, the restrictions imposed
on him under paragraph 8 shall immediately become null, void and
unenforceable.  The restrictions created by paragraph 8 shall immediately be
reinstated, on a temporary basis, if Carpenter, within thirty days of receipt of
a notice of termination, seeks a judicial determination that either the
purported termination is void and ineffective or that, notwithstanding the
purported termination, equitable or legal considerations require the continued
enforcement of the terms of paragraph 8 for all or part of the term limiting
competition.

 
Good Faith and Fair Treatment
 
 
17.
Following the tender of his resignation to Carpenter, and throughout the
remaining term of this Agreement, the parties promise at all times to treat each
other fairly and to execute the contractual obligations created by this
Agreement in good faith.

 
Return of Property
 
 
18.
Consultant promises within seven days of any termination of this Agreement to
return in good condition all property issued to him by Carpenter during the term
of this Agreement.  In the event Carpenter terminates this Agreement before its
planned expiration, it shall cause the return of Consultant’s property to him or
his designated representative within seven days.

 
- 7 -

--------------------------------------------------------------------------------




Change in Control
 
 
19.
The duties, responsibilities and obligations created by this Agreement shall not
be affected by any material change in control of Carpenter that may occur after
it is executed by Consultant.  Because it is an asset, Carpenter may, at its
option, assign its rights under this Agreement to a buyer or successor as part
of any transaction involving the conveyance of ownership or control of all or
most of its business interests.  Consultant shall have no right whatsoever to
object to this assignment.

 
Notices
 
 
20.
Any notices required or permitted by this Agreement shall be made to Carpenter
by prepaid certified mail, return receipt requested addressed to Carpenter
Technology Corporation, ATTENTION: General Counsel, Post Office Box 14662,
Reading, Pennsylvania 19612-4664 and if to the Consultant addressed to Sunil Y.
Widge, PhD at the mailing address noted above.

 
Assignment
 
 
21.
Except as provided in paragraph 19, this Agreement, and the rights and
obligations created by it, shall not be transferred or assigned without first
obtaining the written consent of the parties.

 
Entire Agreement
 
 
22.
This memorandum represents the parties’ entire agreement concerning the subject
matter.  It supersedes all prior oral or written agreements between the parties
concerning the subject matter.  Further, this Agreement may not be changed,
modified or amended except in writing signed by all parties.

 
Governing Law
 
 
23.
This Agreement shall be governed and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to its conflicts of law
principles.

 
- 8 -

--------------------------------------------------------------------------------


 
Dispute Resolution
 
 
24.
Any disputes related to this Agreement shall be addressed and resolved by the
parties in three stages, each of which must be pursued by the aggrieved party
before advancing to the next level.  First, the offended party shall notify the
other of the issue in writing and, unless otherwise agreed by the parties in
writing, the parties shall, within ten days of the date of the notice, meet in
person to discuss and resolve the issue.  If they fail to resolve the dispute
following this negotiation, or if they fail to complete their negotiations
within twenty-one days of the date of the notice, the parties shall jointly
submit the issue to non-binding mediation.  The mediation shall be conducted in
good faith, and it shall be held at a place selected by the mediator in Berks
County, Pennsylvania.  If the parties are not able to reach agreement concerning
the mediator to be engaged, Carpenter shall pay the Boston office of JAMS to
select a mediator from a list of qualified mediators who live or maintain an
office in Pennsylvania, Delaware or New Jersey.  The parties shall jointly pay
the mediator’s fees and expenses.  Unless otherwise agreed by the parties, the
mediation shall be concluded within ninety days of the notice seeking
negotiation.  If the dispute is not resolved fully through mediation, the
aggrieved party may file suit in a court of competent jurisdiction in Berks
County, Pennsylvania, and the parties shall consent to the personal jurisdiction
of that court for that purpose.

 
EXECUTED AS A BINDING AND ENFORCEABLE AGREEMENT IN BERKS COUNTY, PENNSYLVANIA
this 9th day of December 2008.
 

  CARPENTER TECHNOLOGY CORPORATION              
 
/s/ Ann L. Stevens
   
By: Ann L. Stevens
   
Its Authorized Agent
                           
/s/ Sunil Y. Widge
   
Sunil Y. Widge, Ph.D.
 

 
 
 
- 9 -